DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Claims 1, 3, 4, 6-8, 10, 12, 19 and 62-65 are pending in this application.

The rejection of Claims 1, 3, 4, 8, 10, 12, 62 and 63 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, 12 and 13 of U.S. Patent No. 9,624,526 B2 in view of Harrison (2004) and Thomas (2003), has been withdrawn due to the reasoning provided below.



The rejection of Claims 1, 3, 4, 8, 10, 12, 19 and 62-65 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fallon (US 6,632,429 B1) in view of Harrison (2004) and Thomas (2003), has been withdrawn due to the reasoning provided below.

The rejection of Claims 1, 3, 4, 6-8, 10, 12, 19 and 62-65 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Fallon (US 6,632,429 B1) in view of Harrison (2004) and Thomas (2003), as applied to Claims 1, 3, 4, 8, 10, 12, 19 and 62-65, and further in view of Margolin et al. (US 2006/0121017 A1), of record, has been withdrawn due to the reasoning provided below.

The following is an examiner’s statement of reasons for allowance:   A survey of the prior art did not uncover any treatment of a subject diagnosed with Bipolar disorder, who did not also have autism, with the claimed combination of digestive enzymes.  While Harrison (2004) and Thomas (2003), both of record, between a deficiency of digestive enzymes generally and Bipolar disorder and generally suggest the treatment thereof with digestive enzymes, neither the references or the prior art specifically suggest treatment of Bipolar disorder with the enzymes in the ratio range as claimed.
et al. whom teaches some correlation higher salivary alpha-amylase activity and positive mood/enhanced well-being (Pg. 397, Column 2, Lines 5-19), however the reference does not teach or suggest any correlation between the enzyme and bipolar disorder or the treatment thereof with any enzyme.

Claims 1, 3, 4, 6-8, 10, 12, 19 and 62-65 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        02/11/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653